DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of determining  and measuring fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of determining  and measuring is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 9 is similar to claim 1 but recites an apparatus, rather than a method and the apparatus include a battery and a controller configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 9 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Dependent claims 2-8 and 10-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-7, 9-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 10, 15-17 of U.S. Patent No. 10,859,631.  Although the conflicting claims are not 
US application 17/080,957
1. A method of measuring a battery state of a battery, comprising: determining an operational mode of a battery; measuring a battery state using electrochemical equations based on an activation overvoltage in response to the battery operating in a low rate mode; and measuring the battery state using modified electrochemical equations based on a concentration overvoltage and the activation overvoltage in response to the battery operating in a high rate mode.
5. The method of claim 1, the determining comprises: calculating a current rate (C-rate) based on a current value output from the battery; and determining the operational mode based on the C-rate.
4. The method of claim 1, wherein the modified electrochemical equations comprise, modified Butler-Volmer's equation based on the concentration overvoltage.









6. The method of claim 5, wherein the determining of the operational mode based on the C-rate comprises: calculating the C-rate based on a current value output from the battery determining that the battery is operating in the high rate mode in response to the C- rate being greater than or equal to a first preset reference value; and determining that the battery is operating in the low rate mode in response to the C- rate being less than the first preset reference value.

7. The method of claim 5, wherein the determining of the operational mode based on the C-rate further comprises: acquiring a voltage value of the battery; and determining that the battery is operating in the high rate mode in response to the C- rate being less than the first preset reference value and the voltage value being greater than or equal to a second preset reference value.

9. An apparatus for measuring a battery state, the apparatus comprising: a battery; and a controller 
12. The apparatus of claim 9, wherein the modified electrochemical equations comprise, modified Butler-Volmer's equation based on the concentration overvoltage.
13. The apparatus of claim 9, further comprising: a first sensor configured to measure a current value output from the battery, wherein the controller is configured to calculate a current rate (C-rate) based on the current value, and to determine the operational mode based on the C-rate

14. The apparatus of claim 13, wherein the controller is configured to determine that the battery is operating in the high rate mode in response to the C-rate being greater than or equal to a first preset reference value, and to determine that the battery is operating in the low rate mode in response to the C-rate being less than the first preset reference value.

15. The apparatus of claim 13, wherein the first sensor is configured to acquire a voltage value of the battery, and the controller is configured to determine that the battery is operating in the high rate mode in response to the C-rate being less than the first preset reference value and the voltage value being greater than or equal to a second preset reference value.

16. The apparatus of claim 9, further comprising: a second sensor configured to measure a temperature of the battery, wherein the controller is configured to determine that the battery is operating in the high rate mode in response to the temperature being less than a third preset reference value.


1. A method of measuring a battery state, comprising: determining an operational mode of a battery; measuring a battery state of the battery using an electrochemical model in response to the battery determined to be operating in a low rate mode; and measuring the battery state using a modified electrochemical model based on a characteristic of the battery, in response to the battery determined to be operating in a high rate mode, wherein the determining comprises: calculating a current rate (C-rate) based on a current value output from the battery; and determining the operational mode based on the C-rate.
6. The method of claim 1, wherein the measuring of the battery state using the modified electrochemical model comprises measuring the battery state using a modified Butler-Volmer's equation based on the characteristic of the battery.
7. The method of claim 6, wherein the characteristic of the battery comprises the concentration of the battery.




3. The method of claim 1, wherein the determining of the operational mode based on the C-rate comprises: determining that the battery is operating in the high rate mode in response to the C-rate being greater than or equal to a first preset reference value; and determining that the battery is operating in the low rate mode in response to the C-rate being less than the first preset reference value.


4. The method of claim 1, wherein the determining of the operational mode based on the C-rate further comprises: acquiring a voltage value of the battery; and determining that the battery is operating in the high rate mode in response to the C-rate being less than the first preset reference value and the voltage value being greater than or equal to a second preset reference value.

10. An apparatus for measuring a battery state, the apparatus comprising: a battery; a sensor configured 
15. The apparatus of claim 10, wherein the controller is configured to measure the battery state using a modified Butler-Volmer's equation based on the characteristic of the battery in response to the battery operating in the high rate mode.
16. The apparatus of claim 15, wherein the characteristic of the battery comprises the concentration of the battery.
17. The apparatus of claim 16, wherein the concentration of the battery comprises the concentration overvoltage of the battery.





13. The apparatus of claim 10, wherein the sensor is configured to acquire a voltage value of the battery, and the controller is configured to determine that the battery is operating in the high rate mode in response to the C-rate being less than the first preset reference value and the voltage value being greater than or equal to a second preset reference value.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2011/0288797 A1) in view of Badam et al. (US 10,061,366).
Regrading claim 1 and 9, Schmidt  discloses an apparatus and method for measuring a battery state, the apparatus comprising: a battery; a controller configured to determine an operational mode of the battery (Col.13, lines 57-64, Col.14, lines 13-25) ; and measure a battery state using electrochemical equations based on an activation overvoltage and measure the battery state based on a concentration overvoltage and the activation overvoltage (Fig.2, para. [0008], [0058], [0062]: the charge state or SOC being back -calculated on the basis of measured variables, which are measured on the intercalation cell, with the aid of an electrochemical simulation model).
Schmidt fails to disclose a controller configured to measure the battery state using modified electrochemical equations in response to the battery operating in a low rate mode and  in response to the battery operating in a high rate mode.
Badam et al. teach a controller(controller 204) configured to measure the battery state using modified electrochemical equations (Fig.3, Col.14, lines 26-52: switching battery model), n response to the battery operating in a low rate mode and in response to the battery operating in a high rate mode (Fig.3, battery model 

Regrading claims 4 and 12, Schmidt  discloses wherein the modified electrochemical equations comprise, modified Butler-Volmer's equation (para. [0045]) based on the concentration overvoltage (para. [0008]).
Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2011/0288797 A1) in view of Badam et al. (US 10,061,366) as applied to claims 1 and 9  above, and further in view Howey et al. (US 2018/0198300 A1).
Regarding claims 2-3 and 10-11, The combination of Schmidt and Badam et al. fail to disclose measuring the battery state using modified electrochemical equations comprises calculating internal potential information of the battery using the charge conservation law and calculating internal concentration information concentration using the mass conservation law.
Howey et al. teach measuring the battery state using modified electrochemical equations comprises calculating internal potential information of the battery using the charge conservation law and calculating internal 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Howey et al. with the teaching of Schmidt et al.  in view of Badam et al. in order to provide effective system and method for estimating and controlling battery state.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862